Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joe Fehribach on 27 May 2022.
The application has been amended as follows: 
Claim 1 was canceled
Claim 2, line 1, “in claim 1” was changed to --in claim 11--
Claim 3, line 1, “in claim 1” was changed to --in claim 11--
Claim 4, lines 9-11, “a first pain being slotted into the first channel; a second pane being slotted into the second channel; the first pane, the second pane, and the perimeter frame being positioned into the drain tray;” was changed to --a first pane being slotted into the first channel to form a continuous, watertight seal between the first pane and the perimeter frame; a second pane being slotted into the second channel to form a continuous, watertight seal between the second pane and the perimeter frame; the first pane, the second pane, and the perimeter frame being positioned into the drain tray;-- 
Claim 5, line 1, “in claim 1” was changed to --in claim 11--
Claim 8, line 1, “in claim 1” was changed to --in claim 11--
Claim 9, line 1, “in claim 1” was changed to --in claim 4--
Claim 11, lines 26-28, “openings; and one or more panel hangers; the one or more hangers being adjacently connected to the perimeter frame.” was changed to --openings.-- 
Claim 12, line 1, “comprises:” was changed to --comprises: one or more panel hangers; the one or more panel hangers being adjacently connected to the perimeter frame,--
Claim 13, line 1, “in claim 1” was changed to --in claim 4--
Claim 18, line 1, “in claim 11” was changed to --in claim 12--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        

31 May 2022